DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on October 28, 2019 are acceptable.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Nos. 4,830,006 and 4,880,004 to Intermedics, Inc. are directed to an implantable cardiac stimulator comprising a sense amplifier, switches, and a control unit where the sense amplifier comprises a general input and a general output as well as an amplification unit and a filtering unit, which are connected between the general input and the general output (see Fig. 6, 25 of Intermedics ‘006 and Fig. 1, 25 of Intermedics ‘004); the first switch in coupled between the general output and an input of the amplification unit (see Fig. 8, 103 of Intermedics ‘006 and Fig. 3, 103 of Intermedics ‘004); an output of the filtering unit is coupled to the general output (see Fig. 6, 25 of Intermedics ‘006 and Fig. 1, 25 of Intermedics ‘004); and a control unit (see Fig. 6, 10 of Intermedics ‘006 and Fig. 1, 10 of Intermedics ‘004). Intermedics ‘006 and ‘004 also disclose a sense amplifier with a quad comparator and bandpass filters (see column 28, line 46 – column 30, line 18 of Intermedics ‘006). Output section 40 of the Intermedics’ 
US Patent No. 4,549,548 to Wittkampf et al. is directed to a pacemaker system with automatic event-programmed switching between unipolar and bipolar operation, which teaches that bipolar leads have the advantages of reduced pick up of electromagnetic interference (see column 1, lines 52-56 of Wittkampf).
US Patent Application Publication No. 2018/0361157 to Pei is directed to an implantable cardiac stimulator and teaches a polarity selection module and a sense amplifier, which may have a programmable gain and/or automatic gain control and bandpass filtering (e.g., paragraph [0076] of Pei) and switches within the stimulator are controlled so that the pair of identified nodes for performing the fast discharge phase are used to perform the fast discharge phase to achieve charge neutrality (e.g., abstract).
US Patent Application Publication No. 2016/0279430 to Baru et al. is directed to an implantable stimulation device having an autoshort switch that allows the discharging of a capacitor when closed and a stimulation-pulse-switch that controls the delivery pulses where the control module alternatingly opens and closes the autoshort switch or the stimulation-pulse-control. However, Baru does not teach that the claimed location of the switch, nor does it teach the claimed shielding the sense amplifier from interference 
US Patent Application Publication No. 2003/0088279 to Rissmann et al. is directed to an H-Bridge with sensing circuit where interference is avoided by turning output on/off after delivery of pulse therapy, but does not teach the locations of the first and second switches and providing control over the first and second switches according to a pacing period and a discharging period in a pacing interval.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of shielding or protecting the sense amplifier from interference from a pacing pulse signal by providing multi-stage on/off control over the first and second switches according to a pacing period and a discharging period in a pacing interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792